978 So.2d 307 (2008)
Coleman Patrick HANEGAN, III
v.
Elmer LITCHFIELD, Sheriff and Ex-Officio Tax Collector, East Baton Rouge Parish Sheriffs Department, Deputy Chris Lechuga, Deputy Michael Birdwell, ABC Insurance Company, Karl Dummons, GMAC Insurance Company d/b/a National General Assurance Company, Creekwood Property Corporation d/b/a Cypress Lake Apartments and XYZ Insurance Company.
No. 2008-C-0202.
Supreme Court of Louisiana.
March 28, 2008.
*308 In re Hanegan, Coleman Patrick III; Plaintiff; Applying for Writ of Certiorari and/or Review, Parish of E. Baton Rouge, 19th Judicial District Court Div. E, No. 529,880; to the Court of Appeal, First Circuit, No. 2007 CA 0837.
Denied.
JOHNSON, J., would grant.